DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0118275 (Lafond et al.).
With regards to claim 35, Lafond et al. discloses a device for holding a sampling sponge comprising, as illustrated in Figures 1-10, a device D,10 (e.g. sampling device includes a handle) for swabbing a surface S (e.g. test surface of a sponge) and collecting a substance (e.g. sample; paragraph [0040]; Figure 4) therefrom; a handle 42,44 (e.g. handle having web 44; Figures 8,9) having a fixed unobstructed slot or receiving channel 54 (e.g. transversal ribs 54 of proximal portion 50 of the web 44 is considered as this fixed unobstructed slot or receiving channel as observed in Figures 8,9; the transversal ribs is fixed and unobstructed such that the transversal ribs is not movable and is clear and not blocked by anything as observed in Figure 9; paragraphs [0035]) defined by internal surfaces (e.g. external surfaces of the transversal ribs of proximal portion is considered the internal surfaces as observed in Figures 8,9); the internal surfaces of the fixed slot or receiving channel 54 configured to cooperatively receive and frictionally retain (e.g. depressed force by the user’s finger; paragraph [0039]; Figure 5b), in 
With regards to claim 36, Lafond et al. further discloses a mounted and/or frictionally retained collecting member 12 (e.g. sponge).  (See, paragraph [0038]; Figure 10).
With regards to claim 37, Lafond et al. further discloses the collecting member 12 comprises material which undergoes expansion upon absorption of a liquid; the internal surfaces of the slot or receiving member are configured to receive and frictionally retain the collecting member or the expanded collecting member after absorption of the liquid.  (See, paragraphs [0035] to [0038]; Figures 8-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0118275 (Lafond et al.) in view of U.S. Patent Application Publication 2007/0249961 (Morrison et al.).
With regards to claims 38-39, Lafond et al. does not disclose at least one scraping member, positioned on the handle, and configured to provide for scraping of a surface to be 
First, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a scraper band since it is common general knowledge that scraping a surface helps dislodging material to be sampled from the surface.  Hence, an user operating the device of Lafond et al. could consider to use the edge 74 of the clamping jaw section 62 as a scraper band having an edge to perform such functions, like for contacting and scraping a surface to be sampled, without departing from the scope of the invention.
Second, Morrison et al. discloses a sample collection device comprising, as illustrated in Figures 1-16, a device for swabbing a surface and collecting a substance therefrom includes a handle 20 having a user gripping portion or end and a frame; a frame 10 connected to or integral with the handle at the frame end and having upper and lower frame surfaces; the frame 10 defining a framed or partially framed area; one or more elongated retention members 11 positioned on the frame surfaces, and extending at least partially over the framed or partially framed area; a releasably mountable collecting member 1,2,3,5 (e.g. cartridge, neck portion, grooves, engagement means) within the framed or partially framed area; a scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling (note: the use of “ridges, dimples or blades” to assist with scraping biological material; paragraphs [0126],[0130]).  (See, paragraphs [0105] to [0179]).
It would have been obvious to a person of ordinary skill in the art to have readily recognize the advantages and desirability of employing such structural characteristics and arrangements for the scraper to be positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling as suggested by Morrison et al. to the system of Lafond et al. to allow the removal of biological material to be deposited onto the swab material and a matter of optimization and choice . 
 
Claims 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0118275 (Lafond et al.) in view of U.S. Patent Application Publication 2007/0249961 (Morrison et al.).
With regards to claim 29, Lafond et al. discloses a device for holding a sampling sponge comprising, as illustrated in Figures 1-10, a collecting member D,10 (e.g. sampling device) for sampling a surface S (e.g. test surface of a sponge); a collecting member 12 (e.g. sponge) comprising a material that undergoes expansion upon absorption of a liquid; a band 62 (e.g. sponge-clamping section; paragraph [0036]; Figure 8) formed of a resilient material (e.g. most likely of metal which is strong, tough and durable material) and having an outer and an inner surface (e.g. the exterior surface of sponge clamping section 62 is considered the outer surface while the interior surface of the sponge clamping section 62 is considered the inner surface); the inner surface forming a fixed unobstructed slot or receiving channel 54 (e.g. transversal ribs 54 of proximal portion 50 of the web 44 is considered as this fixed unobstructed slot or receiving channel as observed in Figures 8,9; the transversal ribs is fixed and unobstructed such that the transversal ribs is not movable and is clear and not blocked by anything as observed in Figure 9; paragraphs [0035]) configured to retain the collecting member 12 by pinching pressure or compression between portions of the inner surface (e.g. depressed force by the user’s finger; paragraph [0039]; Figure 5b); the outer surface 74 comprising an edge 74 (e.g. free clamping end of sponge clamping section 62; paragraph [0038]; Figure 8) configured, in operation of the collection member 12, for contacting a surface to be sampled.  (See, paragraphs [0026] to [0047]).

First, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a scraper band since it is common general knowledge that scraping a surface helps dislodging material to be sampled from the surface.  Hence, an user operating the device of Lafond et al. could consider to use the edge 74 of the clamping jaw section 62 as a scraper band having an edge to perform such functions, like for contacting and scraping a surface to be sampled, without departing from the scope of the invention.
Second, Morrison et al. discloses a sample collection device comprising, as illustrated in Figures 1-16, a device for swabbing a surface and collecting a substance therefrom includes a handle 20 having a user gripping portion or end and a frame; a frame 10 connected to or integral with the handle at the frame end and having upper and lower frame surfaces; the frame 10 defining a framed or partially framed area; one or more elongated retention members 11 positioned on the frame surfaces, and extending at least partially over the framed or partially framed area; a releasably mountable collecting member 1,2,3,5 (e.g. cartridge, neck portion, grooves, engagement means) within the framed or partially framed area; a scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling (note: the use of “ridges, dimples or blades” to assist with scraping biological material; paragraphs [0126],[0130]).  (See, paragraphs [0105] to [0179]).
It would have been obvious to a person of ordinary skill in the art to have readily recognize the advantages and desirability of employing the scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling as suggested by Morrison et al. to the system of Lafond et al. to allow the 
With regards to claim 32, although Morrison et al. does not specify such structural configurations for the scraping member as in the claim, it would have been obvious to an artisan of ordinary skills in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing such structural characteristics and arrangements as in the claim are considered to have been a matter of optimization and choice possibilities without departing from the scope of the invention.
With regards to claim 34, Lafond et al. further discloses a handle 10 with a user gripping portion 42; the handle attached to a frame portion 56,46 (e.g. arms and gripping members; Figures 6,8) configured to retain the collecting member 12 to provide a sampling device D for swabbing a surface S and collecting a substance therefrom.  (See, paragraphs [0035] to [0038]; Figures 8-10).

Allowable Subject Matter
Claims 1-2, 5, 7-9, 11-17, 20-23, 26 and 28 are allowable over the prior art of record.

Response to Amendment
Applicant’s arguments with respect to claim 29,32,34-39 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861